--------------------------------------------------------------------------------

EXCLUSIVE LICENSE and OPTION AGREEMENT

This Exclusive License Agreement (the “Agreement”) is entered into as of
February 7, 2009 (the “Effective Date”), by and between Bioxen Ltd including its
affiliates, legal successors and subsidiaries with its principal offices
registered as Nautilus House, La Cour des Casernes, St.Helier.Jersey, JE1 3NH,
Channel Islands (“Bioxen”) and Cyplasin Biomedical Ltd., a (Nevada corporation),
with its principal offices located at Unit 131 Advanced Technology Center,
9650-20th ave., Edmonton, Alberta Canada T6N1G1 including its affiliates, legal
successors and subsidiaries, (“Cyplasin”); and collectively referred to as the
“Parties”; and

Whereas Bioxen Ltd wishes to acquire an exclusive license from Cyplasin
Biomedical Ltd. for the Territory to make use and make practice of Cyplasin
Intellectual Property (IP) for various therapeutic purposes: and Cyplasin
Biomedical Ltd. wishes to grant said license;

NOW, THEREFORE, in consideration of the premises and of the covenants and
obligations hereinafter set forth, and intending to be legally bound, the
Parties hereby agree as follows:

1.0 DEFINITIONS

The following definitions shall apply throughout this Agreement:

1.1 “AFFILIATE” means, with respect to a particular Party, a person, corporation
or other entity that, directly or indirectly, through one or more
intermediaries, controls, is controlled by or is under common control with such
Party. For the purposes of this definition, "control" means the direct or
indirect ownership by a Party of at least fifty percent (50%) of the outstanding
voting securities of the controlled entity; provided, that in any country where
the law does not permit foreign equity ownership of at least fifty percent
(50%), then with respect to corporations organized under such country's laws,
"control" shall mean the direct or indirect ownership by a Party of outstanding
voting securities of such corporation at the maximum amount permitted by the law
of such country.

1.2 “CONFIDENTIAL INFORMATION” subject to Article 2.0 herein shall mean all
Information however disclosed or samples supplied by one party to the other
pursuant to this Agreement.

1.3 “EFFECTIVE DATE” shall mean the date first above written as the effective
date of this License Agreement.

1.4 “FIELDS OF USE” means the use of the LICENSED TECHNOLOGY which is directly
or indirectly incorporated into a LICENSEE”S Licensed Product or related service
where such is intended for use as a therapeutic product or service within the
GRANTED TERRITORY but shall exclude any Non Therapeutic Applications or uses.

1.5 GROSS SALES" shall mean the gross receipts from the SALE of LICENSED PRODUCT
by the Licensee or by any of its sub licensees less deductions for: (i)
transportation and insurance charges; (ii) sales and excise taxes, or paid
taxes, duties or other governmental charges levied on or measured by the billing
amount when included in billing, (ii) normal and customary trade, quantity and
cash discounts allowed; (iii) sales commissions; and (iv) allowances on account
of rejection or return by customers.

1.6 “INFORMATION” shall mean any CONFIDENTIAL INFORMATION of a technical or
other nature relating to LICENSED TECHNOLOGY, which is in the possession of
Cyplasin Biomedical Ltd. as of the EFFECT IVE DATE, and which is necessary or
useful to LICENSEE in furtherance of the development, manufacture or marketing
of LICENSED PRODUCT. Information may include or mean any and all information and
data of any kind, including without limitation techniques, inventions,
practices, methods, knowledge, know-how, skill, experience, test data,
analytical and quality control data, marketing, cost, sales and manufacturing
data and descriptions, compositions, and assays.

1.7 “INTELLUCTUAL RIGHTS (IP) RIGHTS” shall mean the United States patent
applications and foreign counterparts thereof, or any continuations,
continuations-in-part, divisions, re-issues, additions, renewals, improvements
embodiments, extensions or improvements thereof, and any IP or patents issuing
there from.

--------------------------------------------------------------------------------

1.8 “LICENSEE” shall mean Bioxen Ltd and its AFFILIATES and or their successors.

1.9 “LICENSED TECHNOLOGY” shall mean any product, manufactured, used or sold
which if produced or sold would infringe, induce infringement of, or contribute
to the infringement of at least one VALID CLAIM contained in the Cyplasin IP and
issued patents worldwide which would include but not be limited to any current
IP, improvements or derivatives thereof; such that if any VALID CLAIM were
contained, instead, in an issued patent not included in such IP Rights.

1.10 “LICENSED PRODUCT “means any derived or developed commercial product that
comprises or contains, or is manufactured based upon or utilizing or is derived
from, the LICENSED TECHNOLOGY or any part thereof.

1.11 “LICENSOR” shall mean Cyplasin Biomedical Ltd. and its AFFILIATES and their
successors.

1.12 “NON THERAPEUTIC APPLICATIONS” subject to 1.4 shall mean the use of in part
or in whole of cyplasin as defined in the IP for purposes other than treating
cell-based pathologies in humans or animals.

1.13 “OPTION” subject to Article 8.0 and Retained Rights shall mean that
discretionary right of the Licensee to execute an agreement whereby the IP
ownership is transferred in favor of the Licensee where the Licensee now owns
100% of the IP.

1.14 "REASONABLE EFFORTS" shall mean efforts and resources commonly used in the
research-based pharmaceutical industry for the research, development and
commercialization of a product at a similar stage in its product life taking
into account the establishment of the product in the marketplace, the
competitiveness of the marketplace, the proprietary position of the product, the
regulatory structure involved, the profitability of the product and other
relevant factors.

1.15 "REGULATORY APPROVALS” means any approvals, licenses, registrations or
authorizations of any federal, state or local regulatory agency, department,
bureau or other government entity, necessary for the manufacture, use, storage,
import, transport or sale, of products in a regulatory jurisdiction.

1.16 “SALE” shall mean any transaction for which consideration is received for
the sale, lease, license, transfer or other disposition of LICENSED PRODUCT by
LICENSEE or by its sublicenses’ within the TERRITORY

1.17 "SUB LICENSEE" shall mean any Third Party expressly licensed by a Party to
make and sell one or more Licensed Products. A Sub licensee shall not include
distributors or sales agents that do no more than purchase and resell finished
Products on behalf of a Party.

1.18 “TERRITORY” shall mean worldwide.

1.19 "THIRD PARTY" means any entity other than the “Parties” or an Affiliate of
the Parties.

1.20 “VALID CLAIM” shall mean a claim of a patent application or patent, which
claim has not expired and has not been held unenforceable, unpatentable or
invalid by decision of a court or other governmental agency of competent
jurisdiction.

2.0 CONFIDENTIALITY

2.1 CONFIDENTIAL INFORMATION disclosed in documentary form shall be marked
"Confidential." Oral discussions of CONFIDENTIAL INFORMATION shall be if noted
as confidential be reduced to writing by the disclosing party and a copy marked
"Confidential" provided to the receiving party within thirty (30) days of the
disclosure date.

--------------------------------------------------------------------------------

However, CONFIDENTIAL INFORMATION shall not include information which: (i)was
known to the receiving party prior to the date of disclosure by the disclosing
party or is developed independently of information received from the disclosing
party by those who have not had access to this information; or (ii) is lawfully
received in good faith at any time by the receiving party from others lawfully
in possession of the same and having the right to disclose the same; or (iii)
is, as of the date of receipt, in the public domain or subsequently enters the
public domain other than by reason of acts or omissions of the receiving party;
or (iv) is required to be disclosed by law, rule of court or regulation; or (v)
is independently developed by the receiving party, as evidenced by written
records.

2.2 CONFIDENTIAL TERM: The receiving party shall hold all CONFIDENTIAL
INFORMATION in strict confidence for a period of five (5) years from the
disclosure date; not use said CONFIDENTIAL INFORMATION except as provided in
this Agreement; and not disclose, directly or indirectly, said CONFIDENTIAL
INFORMATION to others except with the prior written consent of the disclosing
party. The receiving party shall use at least the same degree of care to
maintain CONFIDENTIAL INFORMATION secret as the receiving party uses in
maintaining secret its own confidential information, but always at least a
reasonable degree of care. The receiving party shall restrict disclosure of
CONFIDENTIAL INFORMATION solely to those of its employees having a need to know
such CONFIDENTIAL INFORMATION in order to accomplish the purposes of this
Agreement. The receiving party shall also advise its employees, before they have
access to CONFIDENTIAL INFORMATION, of the obligations of the receiving party
under this Agreement, and require such employees and consultants to maintain
those obligations.

2.3 LEGAL DISCLOSURE: Notwithstanding any of the provisions of Paragraph 2.2,
LICENSEE shall be entitled, without Cyplasin Biomedical Ltd.’s prior written
approval, to disclose any CONFIDENTIAL INFORMATION of CYPLASIN BIOMEDICAL LTD.:
(i) to the FDA or any other health authority in the world, but only to the
extent required by law or regulation to obtain approval to test or market
LICENSED PRODUCT and (ii) to any other third party for the sole purpose of
assisting Bioxen Ltd in accomplishing the purposes of this Agreement provided
that, prior to any such disclosure, the recipient shall be bound by written
confidentiality obligations that are at least as strict as those of Bioxen Ltd
under this Agreement.

2.4 UPON TERMINATION: the receiving party shall promptly return all written
materials or samples of tangible property received hereunder, with the exception
that one copy of said written materials may be retained by the receiving party
solely for archival purposes. In the alternative, the receiving party shall
destroy all materials and confirm such destruction in writing.

2.5 PUBLIC DISCLOSURE: Notwithstanding any other provision of this Agreement, it
is recognized by LICENSEE that CYPLASIN BIOMEDICAL LTD., shall have the
obligation to publicly disclose this agreement upon its execution.

3.0 GRANT OF LICENSE

3.1 TERMS: Assuming all payment terms as defined in Article 5.0 are met and kept
current CYPLASIN BIOMEDICAL LTD. grants to BIOXEN LTD as per this Article 3.1
and 3.2 an exclusive license for the TERRITORY within the “FIELD OF USE” under
the PATENT RIGHTS within the TERRITORY; to make, have made, use, sell, and offer
for sale the LICENSED TECHNOLOGY and derived PRODUCTS thereof. Bioxen Ltd shall
have the exclusive right to utilize the Licensed Technology to research and
develop Products for use and sale in the Bioxen Ltd Territory and to
commercialize and or use for non commercial purposes the Products in the Bioxen
Ltd Territory.

3.2 RETAINED RIGHTS: As per Article 3.1 Bioxen shall have the right to use for
any commercial or non commercial purpose whatsoever and be granted a license to
make use of the LICENSE TECHNOLOGY and IP rights and any improvements, or
continuances thereof or derived from, as given under the terms of this
agreement. Bioxen Ltd will be solely responsible for the maintenance and filings
of all patents related to the IP, its TECHNOLOGY and INFORMATION within the
Territory. Notwithstanding the preceding license grant, and subject to license
provisions as per Article 6.5 & 8 CYPLASIN BIOMEDICAL LTD. shall retain all
rights to any Non Therapeutic Application.

3.3 SUBLICENSE: LICENSEE shall have the right to enter into sublicense
agreements, provided that all applicable material terms of this Agreement are
incorporated into such sublicense agreements to provide for the protection of
CYPLASIN BIOMEDICAL LTD. and its trustees, officers, employees and agents, and
provided further that LICENSEE remains primarily liable for its obligations
under this Agreement. A copy of any sublicense agreement shall be provided to
CYPLASIN BIOMEDICAL LTD. for its review and approval prior to execution which
shall not be unreasonably withheld.

--------------------------------------------------------------------------------

3..4 NON- ASSIGNMENT: Except as given in sub section 3.3 above and as per
section 8.0 the “Option”; this agreement and any and all of the rights and
obligations of each party hereunder shall not be assigned, delegated, sold,
transferred or otherwise disposed of, by operation of law or otherwise, without
the prior written consent of the other party provided, however, that a party may
assign this Agreement without consent of the other party to a third party that
acquires control of such party or in connection with an assignment to an
AFFILIATE.

3.5 COPY RIGHT & TRADE MARK: Subject to section 8.0, and 11.5.1 Bioxen shall
have unlimited use of the copy right term or trademark term “Cyplasin” when in
reference to a Product and the IP and know how of the technology, but may not
use it in terms of identifying a corporate identity.

4.0 FIDUCIARY EFFORTS

4.1 BEST EFFORTS: LICENSEE shall use reasonable efforts to finance and advance
the development of LICENSED TECHNOLGY PRODUCTS and IP to effect their
commercialization as soon as practicable, consistent with prevailing sound
business practices relating to the commercialization of similar products;
thereafter, during the term of this Agreement, Bioxen Ltd agrees to use
Reasonable Efforts to develop such Products and to market and sell in the Bioxen
Ltd Territory such Products developed by Bioxen Ltd.

5.0 PAYMENTS

5.1 ROYALTY: In consideration of the license granted to LICENSEE under this
Agreement, LICENSEE shall pay to CYPLASIN BIOMEDICAL LTD. a royalty of one and
one quarter percent (1.25%) of all Gross Revenue of Licensed Products sold by
Bioxen Ltd, its Affiliates, or Sub licensees in the Bioxen Ltd Territory. Said
payment will be calculated on a quarterly basis and accrued Royalties will be to
Cyplasin Biomedical Ltd. or its legal assigns or successors, within sixty (60)
days after the end of each such calendar quarter.

Such royalties shall be calculated on the basis of Net Revenue in the local
currency of each country, and converted into U.S. Dollars and paid in U.S.
Dollars on the basis of the average currency exchange rate as publicly published
for such currency exchange. Royalty payments for sales in the Territory shall
commence with the first unit of each LICENSED PRODUCT sold by LICENSEE or by its
sublicenses and will end coincident with the expiration date of the
last-to-expire issued patent within PATENT RIGHTS within the TERRITORY covering
such LICENSED PRODUCT.

5.2 LICENSING AND MAINTAINANCE FEES: Under the terms of this license agreement
Bioxen shall pay to Cyplasin a non-refundable license fee of Twenty-Five
Thousand Euros (25,000 Euros). This fee shall be paid:

- Within thirty (30) days of completion of any corporate financing - in the
minimum collective amount of Five Hundred Thousand Euro (500,000 Euro) - for
Bioxen, any associated affiliate, or other entity which directly makes practice
of the IP,

- The fee shall not be creditable against any other payments due to Cyplasin.

5.2.1 In order to keep the IP in good standing and in addition to the license
fee; Bioxen will pay all current outstanding and all ongoing continued related
patent and maintenance fees owed to:

--------------------------------------------------------------------------------

HUBER & SCHÜSSLER
Truderinger Str. 246
D-81825 München
Germany

Or to any other similar office whose responsibility is to maintain said IP.

5.3 REMITTANCE OF PAYMENTS: under this Article 5.0 payments will be made by
means of wire or electronic transfer to the receiving Party's account in a bank
to be designated by such Party in writing. If LICENSEE fails to make any payment
due to Cyplasin within the time prescribed by the terms of this Agreement, a
penalty equal to one percent (1.5%) of the amount due and unpaid on the first
day of each calendar month shall be added to the amount due. However, the
provisions of this section 5.3 shall not apply to any underpayment of royalties
which is uncovered by audit of the books of LICENSEE or of its sublicenses
pursuant to Paragraph 5.6

5.4 TERM: Bioxen Ltd shall pay the royalties specified above, until the later of
the expiration of ten (10) years from the first commercial launch of such
Product in the Territory or the last to expire of the Patents with claims
covering such Product whichever is longer.

5.5 REPORTS: All amounts payable under this Agreement shall be accompanied by a
report listing the gross selling price of each Product sold during such period
and the calculation of Net Revenue based on such sales, including all other
information necessary to determine the appropriate amount of such royalty
payments, and any additional information or reports required under the
Agreement.

5.6 RIGHT TO AUDIT: The financial statements of LICENSEE and of its sublicenses
will be audited annually by an independent certified public accountant. Cyplasin
shall have the right to employ, at its own expense, a qualified accountant of
its own selection to whom LICENSEE shall make no unreasonable objection, to
examine the books and records of LICENSEE and its sublicenses relating to the
SALE of LICENSED PRODUCT for the purpose of verifying the amount of royalty
payments due. Such examination of books and records of LICENSEE and its
sublicenses shall take place during regular business hours during the term of
this Agreement and for two (2) years after its termination, provided however,
that such an examination shall not take place more than once a year and shall
not cover records for more than the preceding three (3) years, and provided that
such accountant shall report to Cyplasin as to the accuracy of the royalty
statements and payments. If such accountant shall find an underpayment to
Cyplasin a presentation of a written statement substantiating the underpayment
will be provided to LICENSEE.

If LICENSEE is not in agreement with the findings of the qualified accountant
selected by Cyplasin then LICENSEE shall so notify of such in writing within
thirty (30) days of receipt by LICENSEE of said findings, in which case the
parties will jointly appoint, within a further period of thirty (30) days, an
independent qualified accountant to validate, at Licensee’s expense, Cyplasin's
accountant's findings, and the decision of said independent accountant shall be
final. If said independent accountant verifies that an underpayment has
occurred, the amount due and interest (accruing at the prevailing Prime Rate
from the date payment was due through the date of actual payment to Cyplasin
shall be paid within thirty (30) days. Should such underpayment represent more
than five percent (5%) of the royalties due to Cyplasin, LICENSEE shall
reimburse Cyplasin for the cost of the examination by Cyplasin’s accountant
which disclosed such underpayment.

All payments due to CYPLASIN BIOMEDICAL LTD. under this Agreement shall be made
in United States dollar except where so noted.

5.7 TAXES: Taxes levied on account of the royalties and other payments accruing
or made to Cyplasin under this Agreement shall be paid by Cyplasin. If provision
is made in law or regulation for withholding of taxes of any type, levies or
other charges with respect to any royalty or other amounts payable under this
Agreement by Bioxen to Cyplasin then Bioxen shall be entitled to deduct such
tax, levy or charge from the royalty or other payment to be made to Cyplasin and
pay such tax, levy or charge to the proper taxing authority. A receipt of
payment of the tax, levy or charge secured shall be promptly delivered to
Cyplasin, together with copies of all pertinent communications from or with such
governmental authorities with respect thereto. Bioxen agrees to cooperate with
Cyplasin in any effort in claiming any exemption from such deductions or
withholdings under any double taxation or similar agreement or treaty from time
to time in force and in minimizing the amount required to be so withheld or
deducted, such cooperation to consist of providing receipts of payment of such
withheld tax or other documents reasonably available to Bioxen.

--------------------------------------------------------------------------------

6.0 INTELLECTUAL PROPERTY

6.1 OWNERSHIP. Subject to the terms of this Agreement; and section 8.0, Bioxen
and Cyplasin shall each own any and all of their issued or pending Intellectual
Property rights, their continuances in part, title, entitlements or interests as
existed prior to this agreement being enacted , during the TERM of this
agreement and subsequent to any TERMINATION.

6.2 ENFORCEMENT RIGHTS. With respect to infringement of any of the LICENSE
TECHNOLOGY or related IP rights in the Territory, Bioxen shall have the initial
right or opportunity, to institute, prosecute and control any action or
proceeding with respect to such infringement in the Territory. Bioxen shall bear
the costs of such patent enforcement within the Territory and shall retain for
its own account any amounts recovered from Third Parties. In the event Bioxen is
unable to enforce said Patent Rights, Cyplasin shall have the right, but not the
obligation, to institute, prosecute and control any action or proceeding with
respect to infringement in the Territory. Cyplasin shall bear the costs of
patent enforcement within the Territory and retain for its own account any
amounts recovered from Third Parties.

The Party first having knowledge of any infringement of the Patent Rights shall
promptly notify the other Party in writing. The notice shall set forth the facts
of such infringement in reasonable detail. If a Party having the right to
enforce a Patent pursuant to this Article 6.2 fails to bring an action or
proceeding against a suspected infringer within a period of ninety (90) days
after having knowledge of such infringement in the Field, the other Party shall
have the right to bring and control an action against such infringer by counsel
of its own choice. If one Party brings any such action or proceeding, the other
Party agrees to be joined as a Party plaintiff if necessary to prosecute the
action and to give the first Party reasonable assistance and authority to file
and prosecute the suit. The Party controlling a suit hereunder shall, at the
other Party's expense, retain any and all recovery from such suit. The Party
controlling a suit hereunder shall not settle or consent to an adverse judgment
in any such action which would have a material adverse effect on the rights or
interests of the other Party without the prior express written consent of the
other Party.

6.3 NO WARRANTY: Except as otherwise provided in this Agreement, neither Party
makes any warranty with respect to the validity, perfection or dominance of any
Patent or other proprietary right or with respect to the absence of rights of
Third Parties which may be infringed by the manufacture or sale of any Product.

6.4 THIRD PARTY INFRINGEMENT: If a Third Party asserts that a patent, trademark
or other intangible right owned by it is infringed by any Product in the
Territory, Bioxen Ltd will be solely responsible for defending against any such
assertions at its expense. Each Party will give prompt written notice to the
other of any such claim. Cyplasin Biomedical Ltd. will assist in the defense of
any such claim as reasonably requested by Bioxen Ltd, at expense, and may retain
separate counsel at its own expense. Prior to settling any such claim, Bioxen
Ltd shall consider in good faith any rights and interests of Cyplasin Biomedical
Ltd. adversely affected by such settlement and shall use good faith efforts to
minimize such affect.

6.5 NON THERAPEUTIC APPLICATION If in the event Cyplasin develops a non
therapeutic product or application based upon the IP as defined in Exhibit A
attached herein then Cyplasin shall pay to Bioxen a royalty of 1.25% on the
sales of such subject to the same terms and conditions of Article 5.

6.5.1 EXCERISE OF BIOXEN OPTION as per Article 8.0 herein then Bioxen will
automatically assign to Cyplasin Biomedical Ltd., an irrevocable, fully paid,
exclusive, worldwide, sub –licensable, license for any Non Therapeutic
Application product or service which Cyplasin may have developed based upon the
IP as defined herein. Subject to terms defined in Article 5.0 Cyplasin
Biomedical Ltd, agrees to pay a royalty on such Non Therapeutic Application
products or service to Bioxen at a rate of 1.25% .

--------------------------------------------------------------------------------

7.0 REPRESENTATIONS AND WARRANTIES

7.1 RIGHTS: CYPLASIN represents that it has the right to enter into this
Agreement and to make the herein grant of license under PATENT RIGHTS and
TECHNICAL INFORMATION. CYPLASIN further represents that it is the sole and
exclusive owner of PATENT RIGHTS and TECHNICAL INFORMATION, all of which are
free and clear of any liens, charges and encumbrances. To the best of CYPLASIN
knowledge, no third party has expressed to CYPLASIN in writing, that any patent
or patent application included in the PATENT RIGHTS is invalid or unenforceable.

7.2 NO WARRANTY: CYPLASIN makes no warranty that exercise by LICENSEE or its
sublicenses of the rights granted herein will not infringe any patents owned by
a third party, or that any patent application within PATENT RIGHTS will issue as
a patent.

7.3 EACH OF THE PARTIES WARRANT TO EACH OTHER:

(a) This Agreement is a legal and valid obligation binding upon such Party and
enforceable in accordance with its terms. The execution, delivery and
performance of the Agreement by such Party does not conflict with any agreement,
instrument or understanding, oral or written, to which it is a Party or by which
it is bound, nor violate any law or regulation of any court, governmental body
or administrative or other agency having jurisdiction over it.

(b) Such Party has not, and during the term of the Agreement will not, grant any
right to any Third Party relating to its respective technology in the Field
licensed to the other Party hereunder which would conflict with such rights
granted to the other Party under Article 3.

8.0 OPTION

Under terms of this license Bioxen Ltd shall have the right to exercise an
option to enter into a INTELLECTUAL PROPERTY - SALE AND ASSIGNMENT AGREEMENT as
given in EXHIBIT B

9.0 TERM AND TERMINATION

9.1 TERM: This Agreement shall commence as of the Effective Date and, unless
sooner terminated as provided in Articles 8.0 and this section 9.0, shall
continue in effect until the latest of:

(a) The expiration of the last to expire of the Licensed Patents, or

(b) The date on which Bioxen is no longer obligated to pay royalties to each
other under Article 5.0 or,

(c) The Effective Date of which Bioxen exercises its Option under Article 8.0
above

9.2 TERMINATION

9.2.1 BANKRUPTCY: If either party is adjudicated bankrupt, files a voluntary
petition in bankruptcy, makes or executes an assignment for the benefit of
creditors, is liquidated or dissolved, or if a receiver, trustee, liquidator,
sequestrator or other judicial representative is appointed for either party or
its property; then in such an event this agreement is deemed terminated and the
bankrupt party shall execute any documents that are necessary to reassign or
transfer to the non-bankrupt party the interest granted hereunder, or

9.2.2 MATERIAL BREACH: if Bioxen fails to meet its financial obligations under
this Agreement, or to not properly maintain the IP in good standing, where such
breach is not cured within thirty (30) days of written notice thereof this
agreement shall immediately be terminated and will become subject to Article 9
herein.

--------------------------------------------------------------------------------

90 days of written notice from the non- breaching Party to the other Party,
specifying in detail the nature of said breach this Agreement may be terminated
by the non breaching Party.

  (a)

if either of the Parties terminates for uncured breach, then the Parties
obligations under Articles 5 6, 9 &10 shall survive termination

        (b)

In the event of any termination of this agreement, all outstanding or any
payments in arrears from one Party to the other, will immediately be calculated
with balances paid in full.

9.3 SURVIVING RIGHTS Upon termination of this Agreement, Cyplasin shall have the
right to retain any amounts already paid by Bioxen under this Agreement, and
Bioxen shall pay to Cyplasin all amounts accrued which are then due or which
become due based on the SALE of LICENSED PRODUCT, manufactured or produced prior
to the effective date of termination. In addition to survival of previous
Articles 2 (Confidentiality) and Articles as provided elsewhere in the
Agreement, the obligations and rights of the Parties under Articles 5, 6,9 and
10 of this Agreement will survive any termination.

9.4 EFFECT OF BIOXEN TERMINATION: , In the event Bioxen materially breaches this
agreement which effects a termination of this Agreement except in the case of an
exercise of its Option as per Article 8, then Cyplasin Biomedical Ltd. is
automatically deemed to have received an exclusive, fully-paid, Irrevocable, sub
licensable, perpetual license in the Territory for the License Technology
/Products and their continuances, improvements derived thereof for any and all
purposes, subject to the right granted in this Agreement and will immediately
return to Cyplasin all Information which includes but is not limited to all
records, log books, lab notes, reports, publications and any and all materials
related to the IP and or Licensed Product, which shall include but not be
limited to any R&D data which relates to the continuances, embodiments,
improvements or derived products thereof. All copyrighted material, trade marks
and other branding materials related to Cyplasin shall also be returned and
become the property of Cyplasin Biomedical Ltd.

9.5 EFFECT OF CYPLASIN TERMINATION In the event Cyplasin materially breaches
this agreement which creates a termination of this Agreement then Bioxen is
automatically deemed to have received an exclusive, fully-paid, Irrevocable, sub
licensable, perpetual license in the Territory for the License Technology
/Products and their continuances, improvements derived thereof for any and all
purposes, subject to the right granted in this Agreement.

10.0 INDEMNIFICATION

10.1. BIOXEN LTD shall indemify hold harmless, and defend CYPLASIN BIOMEDICAL
LTD., its trustees, officers, employees and agents against any and all claims,
including legal fees and costs arising out of the exercise of any rights granted
under this Agreement, without limiting the generality of the foregoing, against
any damages, losses or liabilities whatsoever including but not limited to death
or injury to person or damage to property arising from the commercial sale of
LICENSED PRODUCT by LICENSEE, its sublicenses or any customers of any of them in
any manner whatsoever. CYPLASIN BIOMEDICAL LTD. shall give LICENSEE written
notice of any claim(s) related to LICENSED PRODUCT within thirty (30) days, and
CYPLASIN BIOMEDICAL LTD. shall reasonably cooperate with LICENSEE and its
insurance carrier in the defense of any such claim(s).

10.2 CYPLASIN BIOMEDICAL shall indemnify, defend and hold harmless Bioxen Ltd
its trustees, officers, employees and agents against any and all claims,
excluding claims stemming from and against any and all liability, damage, loss,
cost (including reasonable attorneys' fees) and expense resulting from any claim
of infringement, bodily injury or property damage (a) relating to the
development, manufacture, use, distribution or sale of any Product in the or (b)
due to the negligence or willful misconduct of Bioxen Ltd or its employees or
agents.

--------------------------------------------------------------------------------

10.2 INSURANCE, subject to the initiation of any commercialization event of any
of the Licensed Technology or Product; LICENSEE agrees to maintain, on any
LICENSED PRODUCT that is sold or otherwise to be covered by Comprehensive
Liability Insurance, including Product Liability Insurance, with a reputable and
financially secure insurance carrier(s) to cover the activities of LICENSEE
and/or its sublicenses, if any, as contemplated by this Agreement for minimum
suitable amounts to be set at the discretion of the Licensee.

Such insurance shall name CYPLASIN BIOMEDICAL LTD, its legal successor, its
trustees, officers, employees, and agents as additional insurers. Upon written
notification of change of control or other material change, to Bioxen from
Cyplasin; Bioxen shall furnish a new Certificate of Insurance, evidencing
coverage of two million dollars ($2,000,000.00) with thirty (30) days of such
written notice of change of control or other material change.

Licensee’s insurance shall be written to cover claims incurred, discovered,
manifested, or made during the term, or after the expiration, of this Agreement.
LICENSEE shall at all times comply, through insurance or self-insurance, with
all statutory workers' compensation and employers' liability requirements
covering any and all employees with respect to activities performed under this
Agreement.

11.0 MISCELLANEOUS

11.1 ASSIGNMENT. Subject to section 3.4 and 8.0 neither Party shall assign any
of its rights and obligations hereunder except (i) as incident to the merger,
consolidation, reorganization or acquisition of stock affecting actual voting
control or of substantially all of the assets of the assigning Party or (ii) to
an Affiliate; provided, however, that in no event shall either Party's rights
and obligations hereunder be assigned without prior written notice to the other
Party. In any case, neither Party may make an assignment of its assets which
renders it unable to perform its material obligations hereunder. This Agreement
shall be binding upon and inure to the benefit of the Parties hereto and their
permitted successors and assigns.

11.3 FORCE MAJEURE. Neither Party shall lose any rights hereunder or be liable
to the other Party for damages or losses on account of failure of performance by
the defaulting Party if the failure is occasioned by government action, war,
fire, explosion, flood, strike, lockout, embargo, act of God, or any other
similar cause beyond the control of the defaulting Party, provided that the
Party claiming Force Majeure has exerted all Reasonable Efforts to avoid or
remedy such Force Majeure; provided, however, in no event shall a Party be
required to settle any labor dispute or disturbance.

11.4 FURTHER ACTIONS. Each Party agrees to execute, acknowledge and deliver such
further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

11.5 TRADEMARK RIGHTS. Except as otherwise provided herein, no right, express or
implied, is granted by the Agreement to use in any manner the name "Cyplasin
Biomedical Ltd." or "Bioxen Ltd" or any other trade name or trademark of the
other Party in connection with the performance of the Agreement.

11.5.1 DOMAIN TRANSFER. Bioxen shall assume the ownership including the domain
name cyplasin.com, and financial responsibility of maintaining a web site
currently located as www.cyplasin.com. Prior to this transfer Cyplasin shall
modify the web site to have deleted all of its corporate and other relevant
information so as to only reflect the technical nature of the technology.
Subsequent to this transfer Bioxen shall have unlimited access and editorial
freedom to post what it deems best for its own corporate and technological
advancement.

11.6 NOTICES. Time is of the essence under this Agreement. Notices and payments
to the parties shall be addressed as follows:

All notices and other communications hereunder shall be in writing and shall be
deemed given if delivered personally or by facsimile transmission (receipt
verified), telexed, mailed by registered or certified mail (return receipt
requested), postage prepaid, or sent by express courier service, to the Parties
at the following addresses (or at such other address for a Party as shall be
specified by like notice; provided, that notices of a change of address shall be
effective only upon receipt thereof):

--------------------------------------------------------------------------------


If to Cyplasin Biomedical Ltd., addressed to:   Attention: President & CEO
Cyplasin Biomedical Ltd. Unit 131 Advanced Technology Center Edmonton, Alberta
Canada T6N 1G1     If to Bioxen Ltd, addressed to:   Attention: General Manager
Bioxen Ltd Nautilus House, La Cour des Casernes, St.Helier.Jersey, JE1 3NH,
Channel Islands

or to such other address as a party may specify by notice from time to time in
writing to the other parties in the manner specified in this Section.

11.7 JURIDICTION & DISPUTE RESOLUTION. The Parties agree that this entire
agreement shall be governed by the laws of the State of Nevada, USA and If any
dispute, controversy or claim arises out of or in connection with this
Agreement, the Parties shall use reasonable efforts to settle it by Good Faith
negotiation within sixty (60) days of notice from one Party to the other of such
dispute, controversy or claim, before pursuing any other remedies available to
them. If either Party fails or refuses to participate in such negotiations, or
if, in any event, the dispute, controversy or claim is not resolved to the
satisfaction of both Parties within the sixty (60) day period, any such dispute,
controversy or claim shall be settled by arbitration. Any such arbitration shall
be conducted in accordance with the International Arbitration Rules of any such
arbitration shall be in a location within the Country of the United States of
America and the Arbitration shall be governed by and construed in accordance
with the laws of the State of Nevada, USA. The arbitrators shall include one
independent, un-affiliated nominee selected by each Party and a third neutral
arbitrator selected by such nominees. The Parties agree that any arbitration
panel shall include members knowledgeable as to the evaluation of
biopharmaceutical technology. Judgment upon the award rendered may be entered in
the highest state or federal court or forum, state or federal, having
jurisdiction; provided, however, that the provisions of this Article 11.7 shall
not apply to any dispute or controversy as to which any treaty or law prohibits
such arbitration. The prevailing Party shall be entitled to reasonable
attorney's fees and costs to be fixed by the arbitrators.

11.8 WAIVER. Except as specifically provided for herein, the waiver from time to
time by either of the Parties of any of their rights or their failure to
exercise any remedy shall not operate or be construed as a continuing waiver of
same or of any other of such Party's rights or remedies provided in this
Agreement.

11.9 SEVERABILITY. If any term, covenant or condition of this Agreement or the
application thereof to any Party or circumstance shall, to any extent, beheld to
be invalid or unenforceable, then the remainder of this Agreement, or the
application of such term, covenant or condition to Parties or circumstances
other than those as to which it is held invalid or unenforceable, shall not be
affected thereby and each term, covenant or condition of this Agreement shall be
valid and be enforced to the fullest extent permitted by law.

11.10 AMBIGUTIES. Ambiguities, if any, in this Agreement shall not be construed
against any Party, irrespective of which Party may be deemed to have authored
the ambiguous provision.

11.11 ENTIRE AGREEMENT. This Agreement and any agreements referenced herein set
forth all the covenants, promises, agreements, warranties, representations,
conditions and understandings between the Parties hereto and supersede and
terminate all prior written or verbal agreements and understanding between the
Parties. There are no covenants, promises, agreements, warranties,
representations conditions or understandings, either oral or written, between
the Parties other than as set forth herein and therein. No subsequent
alteration, amendment, change or addition to this Agreement shall be binding
upon the Parties hereto unless reduced to writing and signed by the respective
authorized officers of the Parties.

--------------------------------------------------------------------------------

11.12 HEADINGS. The Article and Paragraph headings contained herein are for the
purposes of convenience only and are not intended to define or limit the
contents of the Article or Paragraphs to which they apply.

11.13 FAILURE OF CYPLASIN BIOMEDICAL LTD. to enforce a right under this
Agreement shall not act as a waiver of that right and shall not preclude
CYPLASIN BIOMEDICAL LTD. from later asserting that right relative to the
particular situation involved.

11.14 ANY BREACH whatsoever of any provision of Article 5 (entitled PAYMENTS)
shall be deemed a material breach of a material provision of this Agreement.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the date first above written.

Cyplasin Biomedical Ltd.  Bioxen Ltd     By /s/ Garth Likes  By /s/ Christian
Petzelt     Name Garth Likes Name Christian Petzelt     Date FEBRUARY 7, 2009
Date: FEBRUARY 14, 2009

10

--------------------------------------------------------------------------------

Exhibit A–Cyplasin Biomedical Ltd. Patents

Cyplasin Biomedical Ltd. Intellectual Property shall consist of the following
issued patents, all current applications thereof, all derived and continuations
thereof:

- A patent, in all of its continuations and assigns and derivatives, which
describes a “Protein having an anti-tumoral effect,” has been granted as defined
below:

US Patent No. 6,171,818 B1 was issued January 9, 2001

European Patent EP 0 858 465 was issued January 29, 2003

Japanese Patent NrHei 9-516992 was issued May 20, 2008

A second patent, in all of its continuations and assigns and derivatives,
entitled “Cytotoxic Cyplasin of the Sea Hare, Aplysia punctata, cDNA Cloning and
Expression of Bioreactive Recombinants” with US-Application No. 10/501,098 and
European Application No 02019 914.7 -1521 has been granted in the United States.

US Patent No. 7,271,242 B2 was issued September 18, 2007

Australian Patent Nr2002361168 was issued on May 8, 2008

11

--------------------------------------------------------------------------------

Exhibit B

INTELLECTUAL PROPERTY - SALE AND ASSIGNMENT AGREEMENT

THIS INTELLECTUAL PROPERTY TRANSFER AGREEMENT (the “Agreement”) is made on
[date] the `EFFECTIVE DATE` and being an integral part of the said License
Agreement as incorporated herein

BETWEEN

Bioxen Ltd including its affiliates, legal successors and subsidiaries with its
principal offices registered as Nautilus House, La Cour des Casernes, St.Helier,
Jersey, JE1 3NH, Channel Islands (“Bioxen”) and Cyplasin Biomedical Ltd., a
(Nevada corporation), with its principal offices located at Unit 131 Advanced
Technology Center, 9650-20th ave., Edmonton, Alberta Canada T6N1G1 including its
affiliates, legal successors and subsidiaries, (“Cyplasin”); and collectively
referred to as the “Parties”; and

WHEREAS

Cyplasin has agreed to sell and/or transfer, assign all of its and its
applicable affiliates’ right, title and interest in the Intellectual Property
(as defined below) to Bioxen, and

Bioxen has agreed to purchase and accept the same for the Consideration (as
defined below).

NOW, IT IS AGREED as follows:

1.0 Definitions and Interpretation in this Agreement:

Business Day means a day (other than a Saturday or Sunday) on which banks are
open in Vancouver, B.C. Canada for the transaction of a full range of business
activities.

Completion means completion of the transfer hereunder in accordance with Section
3.0

Consideration has the meaning given to it Section 2.2.

Effective Date means the completion of the Transfer Time for the sale and or
assignment of the Intellectual Property has been completed and the Consideration
for such has been delivered.

Intellectual Property means all technical know how and documentation related
thereto and all intellectual property rights therein and other intellectual
property rights described on Schedule A.

Transfer Time means close of the Business Day on the date in which the
Consideration is completed.

IN THIS AGREEMENT:

a) The headings are inserted for convenience only and shall not affect the
construction of this Agreement;

b) A reference to sell or purchase or transfer includes a reference to procure
the sale of or procure the purchase of or procure the transfer of, as the case
may be; and

c) General words introduced by the word other shall not be given a restrictive
meaning by reason of the fact that they are preceded by words indicating a
particular class of act, matter or thing, nor by the fact that they are followed
by particular examples intended to be embraced by the general words.

2. The Transfer and License Back

2.1 Effective as of the Transfer Time, Cyplasin hereby sells and transfers and
Bioxen hereby purchases all of Cyplasin’s and its applicable affiliates’ right,
title and interest in the Intellectual Property as defined in Schedule A. If
during the term of the license Cyplasin may have had developed any
non-therapeutic related IP then this as well shall be considered to be a part of
the assigned IP to Bioxen. However at the request of Cyplasin, Bioxen shall
issue a irre3vocable, fully paid world wide exclusive license bearing 1.25%
royalty back to Cyplasin at the same terms and conditions as given in this
license herein.

12

--------------------------------------------------------------------------------

2.2 The price for the sale and transfer in Section 2.1 shall be the sum of
500,000 Euros. (the “Consideration”).

2.3 If any sales tax, value added tax or other transfer tax is properly
chargeable in respect of the sale and purchase in Section 2.1, the Bioxen shall
pay to Cyplasin the amount of such tax in addition to and at the same time as
the Consideration. Cyplasin will issue to Bioxen a proper tax invoice in respect
thereof.

2.4 BIOXEN HEREBY ACKNOWLEDGES THAT CYPLASIN MAKES NO REPRESENTATION OR WARRANTY
TO BIOXEN UNDER THIS AGREEMENT, EITHER EXPRESS OR IMPLIED, WITH RESPECT TO THE
INTELLECTUAL PROPERTY, AND THAT THE ABOVE SALE AND TRANSFER IS MADE TO THE
COMPANY ON AN “AS IS” BASIS.

3. COMPLETION

3.1 The sale and purchase of the Intellectual Property shall be completed, and
legal title and ownership in respect of the Intellectual Property shall be
deemed to pass to Bioxen, in each case, with effect upon the Effective Date.

3.2 Cyplasin shall:

a) Cause to be delivered or made available to Bioxen such documents as Bioxen
may reasonably require to complete the sale and purchase of the Intellectual
Property; and

b) Do such other things reasonably necessary to give full effect to this
Agreement.

3.3 Bioxen shall:

a) Pay or cause to be paid on the Effective Date, the Consideration in cash to
Cyplasin or to whom and in the manner as Cyplasin may direct; and b) Cause to be
delivered or made available to Cyplasin such additional documents as Cyplasin
may reasonably require to complete the sale and purchase of the Intellectual
Property; and

c) Do such other things reasonably necessary to give full effect to this
Agreement.

3.3 Upon the Effective Date the previous License Agreement which was entered
into between the Parties on January 23, 2009 and for which these agreement forms
an integral part thereof; for use of the Cyplasin Intellectual Property shall be
caused to be terminated and all outstanding payments owed to Cyplasin shall be
brought to a zero balance and all other effects of such Termination shall be in
force and in effect.

4. ENTIRE AGREEMENT

This Agreement (including the Schedules, which are hereby incorporated in the
terms of this Agreement) sets forth the entire understanding and agreement among
the parties as to matters covered herein and therein and supersedes any prior
understanding, agreement or statement (written or oral) of intent among the
parties with respect to the subject matter hereof.

5. COUNTERPARTS

This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original and all of which together shall be deemed to
be one and the same instrument.

13

--------------------------------------------------------------------------------

6. VARIATION

No waiver shall be deemed to have been made by any party of any of its rights
under this Agreement unless the same is in writing and is signed on its behalf
by an authorized signatory. Any such waiver shall constitute a waiver only with
respect to the specific matter described in such writing and shall in no way
impair the rights of the party granting such waiver in any other respect or at
any other time. To be binding, any amendment of this Agreement must be effected
by an instrument in writing signed by the parties.

7. NOTICES

All notices, demands, instructions, waivers, consents or other communications to
be provided pursuant to this Agreement shall be in writing, shall be effective
upon receipt, and shall be sent by hand, facsimile, air courier or certified or
registered mail, return receipt requested, as follows:

If to Cyplasin Biomedical Ltd., addressed to:   Attention: President & CEO
Cyplasin Biomedical Ltd. Unit 131 Advanced Technology Center Edmonton, Alberta
Canada T6N 1G1     If to Bioxen Ltd, addressed to:   Attention: General Manager
Bioxen Ltd Nautilus House, La Cour des Casernes, St.Helier.Jersey, JE1 3NH,
Channel Islands

or to such other address as a party may specify by notice from time to time in
writing to the other parties in the manner specified in this Section.

8. COSTS

Bioxen and Bioxen shall each pay its own costs, charges and expenses incurred in
connection with the preparation and implementation of this Agreement and the
transactions contemplated by it.

Pursuant to the previous license which is in effect until the completion of this
agreement Bioxen will have paid the continuing maintenance and all other
associated patent costs and these payments shall continue to apply herein.

9. GOVERNING LAW; SUBMISSION TO JURISDICTION; APPOINTMENT OF AGENT FOR SERVICE
OF PROCESS; WAIVER OF JURY TRIAL.

9.1 THE AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEVADA AND EACH PARTY HEREBY IRREVOCABLY AGREES THAT ANY
LEGAL ACTION OR PROCEDDING AGAINST IT ARISING OUT OF THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE BROUGHT ONLY IN THE SUPREAME COURT OF
THE STATE OF NEVADA.

9.2 Each party irrevocably waives any objection to the venue of the courts
designated in Section 10.1 (whether on the basis of forum non conveniens or
otherwise), and accepts and submits to the jurisdiction of such courts in
connection with any legal action or proceeding against it arising out of or
concerning this Agreement.

14

--------------------------------------------------------------------------------

10. U.S. BANKRUPTCY CODE The parties acknowledge that this Agreement is an
“executory contract” as provided in Section 365(n) of Title 11, United States
Code (the “U.S. Bankruptcy Code”) and may contain licenses to “intellectual
property,” as provided in Section 365(n) thereof. Each party acknowledges that
if it as a debtor in possession or a trustee in bankruptcy in a case under the
Bankruptcy Code rejects this Agreement, the other party may elect to retain its
rights under this Agreement as provided in Section 365(n) of the U.S. Bankruptcy
Code to the fullest extent permitted by law, subject to all of such party’s
obligations and restrictions hereunder. Upon written request of one party to the
other party or to an applicable bankruptcy trustee, the other party or such
bankruptcy trustee shall not interfere with the rights of the requesting party
as provided in this Agreement, except as otherwise provided by law or equity.

15

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the date first above written.

Cyplasin Biomedical Ltd.  Bioxen Ltd     By /s/ Garth Likes By /s/ Christian
Petzelt     Name Garth Likes Name Christian Petzelt     Date August 1, 2009
 Date: August 9, 2009

16

--------------------------------------------------------------------------------